                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


SARAH C. EIBL,

                   Plaintiff,

      v.                                           Case No. 17-cv-240-pp

NANCY A. BERRYHILL,

                   Defendant.


            ORDER REMANDING CASE UNDER SENTENCE FOUR


      The plaintiff filed a complaint seeking review of the ALJ’s decision

denying her application for disability insurance benefits. Dkt. No. 1. In her

brief, the plaintiff asked the court to either reverse the ALJ’s decision and

remand for an award of benefits or remand for additional proceedings. Dkt. No.

11 at 19. The defendant’s three-page response agreed that the court should

remand for additional proceedings, citing language from sentence four of 42

U.S.C. §405(g). Dkt. No. 14. The plaintiff responded by agreeing to remand, and

asking the court to require the ALJ to separately address her concerns. Dkt.

No. 16.

      The court REVERSES the decision of the Commissioner and REMANDS

the case for further administrative action under sentence four of 42 U.S.C.

§405(g). On remand, the ALJ shall: (1) re-evaluate the opinions of Dr. Jennifer

Schroderus and Dr. Kathleen Brass, addressing the factors required by 20

C.F.R. §404.1527(c) and re-contacting these providers for clarification if

                                         1
necessary; (2) re-evaluate the plaintiff’s impairments in social functioning and

concentration, persistence, or pace and include the limitations in the residual

functional capacity assessment; and (3) account for the combined effect of all of

the plaintiff’s physical impairments, including obesity.

      Dated in Milwaukee, Wisconsin this 11th day of December, 2018.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge




                                        2
